Citation Nr: 0735676	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$46,912.50.  

(The issues of entitlement to service connection for a 
respiratory disability and for arthritis of the right leg; 
whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus; 
as well as entitlement to separate compensable evaluations 
for tinnitus in each ear, are the subject of a separate Board 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972.  He additionally had periods of active duty for 
training in June 1981, July 1982, and August 1983, as well as 
from August 4, 1984, to August 18, 1984, and from July 6, 
1985, to July 20, 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In that decision, the RO's Committee on Waivers and 
Compromises (COWC) denied waiver of recovery of an 
overpayment of pension benefits in the amount of $46,912.50.  
In November 2006, the veteran testified at a hearing before 
RO personnel.  In March 2007, the veteran testified before 
the undersigned Veterans Law Judge during a videoconference 
hearing.  


FINDINGS OF FACT

1.  In January 1993, the veteran was awarded pension benefits 
effective June 1992.  He was notified by the RO in a January 
1993 award letter of his obligation to immediately notify VA 
of any change in household income, and that failure to do so 
could result in an overpayment.  

2.  In a February 1993 letter, the veteran was notified that 
his pension benefits award had been increased in recognition 
of his spouse.  The veteran was again informed of his 
obligation to immediately notify the VA of any change in 
household income, to include any change in the status of his 
dependents, and that failure to do so could result in an 
overpayment.  

3.  An Improved Pension Eligibility Verification Report (VA 
Form 21-0516) and a Statement of Income and Net Worth-
Disability (VA Form 21-6897), both received in September 
1993, reflect the veteran's report that his spouse was not 
receiving Social Security Administration (SSA) benefits.  

4.  Improved Pension Eligibility Verification Reports, 
received in January 2001 and December 2002, reflect the 
veteran's report that he was married and that his spouse was 
not receiving SSA benefits.  

5.  In April 2004, the RO advised the veteran that it had 
learned that the veteran had been receiving more income than 
he had previously been reporting; information revealed that 
the veteran's spouse had been receiving SSA benefits since 
1994.  The RO provided the veteran with 60 days to confirm or 
refute such fact.  The veteran did not respond.

6.  In a September 2004 letter, the RO notified the veteran 
that his benefit payments were being reduced retroactively 
effective April 1, 1994; the reduction resulted in the 
creation of the overpayment at issue.  

7.  The failure of the veteran to accurately report that his 
spouse was receiving SSA benefits was the sole cause of the 
overpayment at issue.  

8.  The failure of the veteran to accurately report SSA 
benefits received by his spouse despite his knowledge of the 
reporting requirement demonstrates an intent on his part to 
seek an unfair advantage with knowledge of the likely 
consequences.  The veteran's actions resulted in a subsequent 
monetary loss to the government.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $46,912.50 is precluded 
by reason of bad faith on the part of the veteran.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that basic entitlement to pension 
exists if, among other things, the veteran meets the net 
worth requirements and has an annual income not in excess of 
the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2007).  With 
respect to the computation of income, in general, payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2007).  
Benefits from SSA, such as those received by the veteran and 
his spouse, are not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2007).  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Further, a waiver 
of the recovery of any payment is precluded if there exists 
an indication of "fraud, misrepresentation, or bad faith" 
on the part of the claimant in connection with the claim.  
38 U.S.C.A. § 5302(c).  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  

The Board notes that the term "bad faith" generally is 
described as unfair or deceptive dealing by one who seeks to 
gain at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is (1) 
undertaken with intent to seek an unfair advantage, (2) with 
knowledge of the likely consequences, and (3) results in a 
subsequent loss to the government.  38 C.F.R. § 1.965(b)(2).  
The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a finding of "bad faith" 
should include consideration of any evidence and relevant 
factors bearing on the claimant's knowledge of the need to 
report and his awareness of income subject to reporting.  See 
Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007).  

The facts of this case reflect that in January 1993 the 
veteran was awarded improved pension benefits.  The following 
month, the veteran's pension benefits were increased based on 
the veteran being married.  An Improved Pension Eligibility 
Verification Report as well as a Statement of Income and Net 
Worth-Disability, both received by the RO from the veteran 
in September 1993, reflect the veteran's report that his 
spouse was not receiving SSA benefits.  

Thereafter, in April 2004, the RO advised the veteran that it 
had learned that his household income was greater than what 
he had been reporting.  In particular, the RO indicated that 
it had received information that the veteran's spouse had 
been receiving SSA benefits since 1994.  The RO provided the 
veteran with 60 days to confirm or refute such fact.  The 
veteran did not respond.  In a September 2004 letter, the RO 
notified the veteran that his benefit payments were being 
reduced retroactively effective April 1, 1994, and that this 
reduction resulted in the creation of an overpayment.  In 
October 2004, the Debt Management Center notified the veteran 
that he had received an overpayment of $46,912.50.  That same 
month, the veteran requested a waiver of the overpayment.  In 
March 2006, the Committee on Waivers and Compromises found 
that a waiver of the veteran's overpayment debt was not 
warranted because the veteran had misrepresented the income 
of his spouse.  

Following a review of the evidence, to include the veteran's 
hearing testimony, the Board finds that the veteran had 
knowledge of the need to report a change in family income 
and/or dependent status and failed to do so.  In this regard, 
at the time the veteran was awarded pension benefits, the RO 
notified him in both January 1993 and February 1993 award 
letters of his obligation to immediately notify VA of any 
change in his family income, to include any change in the 
status of his dependents.  The RO sent similar letters to the 
veteran in July 1994, March 1996, March 1997, October 1998, 
March 1999, March 2000, January 2001, and March 2002.  
Therefore, the evidence demonstrates that the veteran had 
notice and subsequent reminders of his obligation to 
accurately report to VA his income from all sources.  The 
Board also finds that the veteran had awareness of the SSA 
benefits his spouse was receiving.  In November 2006, the 
veteran testified that he had gone to the RO in 1998 and 
informed personnel at the office that his spouse was 
receiving SSA benefits.  He reportedly was told not to worry 
about it.  Here, notwithstanding what the veteran reportedly 
was told by RO personnel, the veteran's testimony is 
affirmative evidence that he was aware of income, in this 
case, those SSA benefits of his spouse, which were subject to 
reporting.  

Furthermore, the Board also finds that the veteran, in 
failing to report the SSA benefits his spouse was receiving, 
knowingly failed to report income to the RO in order to 
receive VA benefits to which he knew he was not entitled and 
thus engaged in willful blindness, or deliberate 
indifference, to truthful reporting of the obvious income in 
order to continue receipt of his VA pension benefits at a 
higher rate.  Indeed, as noted above, the veteran was 
notified no less than 10 times between January 1993 and March 
2002 that he must report any changes in income to VA and that 
failure to do so could result in an overpayment in his 
account.  While the veteran has testified that he notified 
the RO in 1998 that his spouse was receiving SSA benefits, in 
both a January 2001 and December 2002 Improved Pension 
Eligibility Verification Report, the veteran reported that 
his spouse was not receiving SSA benefits.  The veteran has 
not provided any explanation for this discrepancy.  
Furthermore, a review of the veteran's testimony in November 
2006 appears to indicate that he purposely withheld 
information concerning his income and dependant status 
because he felt that a reduction in his pension benefits 
would create a hardship.  In view of the foregoing, the Board 
must conclude that the veteran under-reported his income with 
the intent to gain an unfair advantage.  Thus, the Board is 
compelled to find that the veteran was guilty of bad faith in 
the creation of the overpayment at issue.  

The Board is aware that in a September 1998 VA Substance 
Abuse Rehabilitation Program (SARP) treatment summary, a 
social worker noted the veteran's reported history of 
receiving SSA disability benefits for a learning disability 
and for diabetes mellitus.  A review of the claims file 
reflects a March 2000 SSA determination in which the veteran 
was identified as receiving SSA benefits for affective 
disorder (primary diagnosis) and a personality disorder 
(secondary diagnosis).  Otherwise, nothing in the record 
would indicate that the veteran is learning disabled.  
Furthermore, in a May 2003 treatment note, the veteran's 
competency was called into question.  A subsequent mental 
health evaluation of the veteran that same day, however, 
identified the veteran as being competent.  Thus, the Board 
does not find that the veteran failed to possess the 
necessary ability to appreciate his actions or to understand 
his responsibilities concerning the reporting of information.  

Accordingly, the Board concludes that the evidence supports 
the finding of the Committee on Waivers and Compromises that 
the veteran misrepresented the income of his spouse.  
Furthermore, that the veteran demonstrated bad faith by 
failing to completely and accurately report his family income 
to VA for the purpose of retaining VA benefits to which he 
was otherwise not entitled.  There is not an approximate 
balance of positive and negative evidence as to the issue on 
appeal as to warrant application of the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In light of the finding of bad faith by the Board, waiver of 
recovery of the overpayment is precluded by law.  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.  Finally, the Board notes that as the 
present case involves Chapter 53 of Title 38 of the Unites 
States Code, the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), do not apply.  Reyes, 21 Vet. 
App. at 379, citing Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435, 438 
(2004).  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $46,912.50 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


